BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )   No. 4:21-cr-00007-RRB-SAO
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   CONSPIRACY TO DISTRIBUTE A
          vs.                              )   CONTROLLED SUBSTANCE
                                           )    Vio. of 21 U.S.C. §§ 846 and
  BRYON MCFADDEN, and                      )   841(a)(1), (b)(1)(B)
  ROBERTA SIELAK,                          )
                                           )   COUNT 2:
                          Defendants.      )   ATTEMPTED DISTRIBUTION OF A
                                           )   CONTROLLED SUBSTANCE
                                           )    Vio. Of 21 U.S.C. §§ 846 and
                                           )   841(a)(1), (b)(1)(B)
                                           )
                                           )   CRIMINAL FORFEITURE
                                           )   ALLEGATION:
                                           )    21 U.S.C. § 853
                                           )

                                       INDICTMENT




      Case 4:21-cr-00007-RRB-SAO Document 17 Filed 01/20/21 Page 1 of 3
       The Grand Jury charges that:

                                        COUNT 1

       Beginning at least as early as December 2020, and continuing until on or about

January 15, 2021, at or near Utqiagvik within the District of Alaska and elsewhere, the

defendants, BRYON MCFADDEN and ROBERTA SIELAK, did knowingly and

intentionally combine, conspire, confederate, and agree with each other and other persons

known and unknown to the Grand Jury to distribute a controlled substance, to wit: 40

grams or more of a mixture or substance containing a detectable amount of N-phenyl-N-

[1- (2-phenylethl) – 4-piperidinyl] propenamide (i.e., fentanyl).

       All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B).

                                        COUNT 2

       On or about January 15, 2021, at or near Utqiagvik within the District of Alaska,

the defendants, BRYON MCFADDEN and ROBERTA SIELAK, knowingly attempted

to possess with intent to distribute a controlled substance, to wit: 40 grams or more of a

mixture or substance containing a detectable amount of N-phenyl-N- [1- (2-phenylethl) –

4-piperidinyl] propenamide (i.e., fentanyl).

       All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B).

                          CRIMINAL FORFEITURE ALLEGATION

       Upon conviction for the offenses in violation of 21 U.S.C. § 841, as set forth in

Counts 1-2 of this Indictment, the defendants, BRYON MCFADDEN and ROBERTA

SIELAK, shall forfeit to the United States any property constituting or derived from, and




      Case 4:21-cr-00007-RRB-SAO Document 17 Filed 01/20/21 Page 2 of 3
any proceeds obtained, directly or indirectly, as the result of such offenses, and any

property used or intended to be used, in any manner or part, to commit or to facilitate the

commission of the offenses.

       All of which is pursuant to 21 U.S.C. § 853.

              A TRUE BILL.

                                          s/ Grand Jury Foreperson______
                                          GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America



DATE: 1/20/2021




      Case 4:21-cr-00007-RRB-SAO Document 17 Filed 01/20/21 Page 3 of 3
